PER CURIAM.
These consolidated interlocutory appeals were transferred here from the District Court of Appeal, Second District. The appeals are from orders of the trial court abating one of the suits and denying a motion to dismiss the other. Both orders arise out of common law actions and are obviously interlocutory in nature. While it may be said that they pass upon the validity of a state statute, not being final judgments we do not have jurisdiction in the premises.
For the above reasons, these consolidated interlocutory appeals are re-transferred to the District Court of Appeal, Second District, for its determination of whether they relate to jurisdiction and venue, the only type of an interlocutory order in a common law action which the District Court would have jurisdiction to review.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.